         Case 1:19-cv-11019-JPO Document 1 Filed 11/29/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Julio De Los Santos,                                          Civ. Action #:

                                       Plaintiff,              Complaint
               -v-

 El Valle 794 Rest., Corp., and                                Jury Trial Demanded
 Ehrino Cedano,

                                      Defendants.

       Plaintiff Julio De Los Santos (“Plaintiff” or “De Los Santos”), by Abdul Hassan Law

Group, PLLC, his attorney, complaining of Defendants El Valle 794 Rest., Corp., and Ehrino

Cedano (collectively “Defendants”), respectfully alleges as follows:

                          NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendants, individually and/or jointly, and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), he is: (i) entitled to
   unpaid overtime wages from Defendants for working more than forty hours in a week and
   not being paid an overtime rate of at least 1.5 times his regular rate for such hours over forty
   in a week; and (ii) entitled to maximum liquidated damages and attorneys' fees pursuant to
   the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C. § 216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
   overtime wages from Defendants for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times his regular rate and 1.5 times the New York State
   Minimum wage rate for such hours over forty in a week; (ii) entitled to unpaid minimum
   wages from Defendants for working and not being paid at a rate of at least the applicable
   New York State minimum wage rate for each hour he worked for Defendants in a week; and
   (iii) entitled to maximum liquidated damages and attorneys fees, pursuant to the New York
   Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including NYLL § 663,
   and the regulations thereunder.




                                                    1
           Case 1:19-cv-11019-JPO Document 1 Filed 11/29/19 Page 2 of 10



3. Plaintiff is also entitled to recover his unpaid wages, and wage deductions, under Article 6 of
   the New York Labor Law including Section 191, 193, and compensation for not receiving
   notices and statements required by NYLL 195, under Article 6 of the New York Labor Law
   and is also entitled to maximum liquidated damages, interest, and attorneys’ fees pursuant to
   Section 198 of the New York Labor Law.


                         JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claims under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                              THE PARTIES
7. Plaintiff Julio De Los Santos (“Plaintiff” or “De Los Santos”) is an adult, over eighteen years
   old, who currently resides in Bronx County in the State of New York.


8. Upon information and belief and all times relevant herein, Defendant El Valle 794 Rest.,
   Corp. (“El Valle 794”) was a New York for-profit corporation.

9. Upon information and belief and at all times relevant herein, Defendant El Valle 794 was
   owned/controlled/managed by Defendant Ehrino Cedano (“Cedano”), who was in charge of
   the operations and management of El Valle 794.


10. Upon information and belief and at all times relevant herein, Defendants El Valle 794 and
   Cedano, individually and/or jointly, controlled the employment of Plaintiff and was



                                                2
          Case 1:19-cv-11019-JPO Document 1 Filed 11/29/19 Page 3 of 10



   responsible for hiring, firing, scheduling, controlling, managing, supervising, and record-
   keeping as to Plaintiff’s employment, among other employment functions, and performed
   such functions as to Plaintiff.


11. Upon information and belief and at all times relevant herein, Defendants El Valle 794 and
   Cedano shared a place of business (restaurant), in Bronx county, New York located at 794
   Southern Blvd., Bronx, NY 10455, where Plaintiff was employed.


12. At all times relevant herein, Plaintiff was employed individually and/or jointly by
   Defendants.


                               STATEMENT OF FACTS
13. Upon information and belief, and at all relevant times herein, Defendants were in the food
   and restaurant business.


14. Upon information and belief, and at all relevant times herein, Defendants, individually and/or
   jointly, owned and/or operated 3 or more locations and employed 50 or more employees.


15. Plaintiff was employed by Defendants, individually and/or jointly, from in or around 2004 to
   on November 10, 2019.


16. At all times relevant herein, Plaintiff was individually and/or jointly employed by Defendants
   as a delivery person performing a variety of manual functions within this capacity.

17. At all times relevant herein, Plaintiff's last and highest regular rate of pay was
   approximately $12.50 an hour for all hours worked including his overtime hours (hours over
   40 in a week) worked, for each week during his employment with Defendants – a rate lower
   than the applicable NYS minimum wage rate for workers of Bronx County, New York.

18. At all times relevant herein, Plaintiff worked about 45 – 60 or more hours each week for
   Defendants; 5-6 days a week.




                                                  3
          Case 1:19-cv-11019-JPO Document 1 Filed 11/29/19 Page 4 of 10




19. A more precise statement of the hours and wages will be made when Plaintiff De Los Santos
   obtains the wage and time records Defendants were required to keep under the FLSA and
   NYLL. Accurate copies of Plaintiff’s wage and time records that Defendants were required
   to keep pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are
   incorporated herein by reference.

20. At all times relevant herein and for the time Plaintiff was employed by Defendants,
   Defendants failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his
   regular rate of pay for all hours worked in excess of forty hours in a week.

21. At all times relevant herein, Plaintiff was not paid at a regular rate of at least the applicable
   federal FLSA and New York State minimum wage rate for each and all hours worked a week
   during his employment with Defendants.

22. At all times relevant herein, Defendants did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).


23. At all times relevant herein, Defendants did not provide Plaintiff with the statement(s)
   required by NYLL 195(3).


24. At at all times relevant herein, Defendants had revenues and/or transacted business in an
   amount exceeding $500,000 annually.


25. At all times relevant herein, Defendants conducted business with vendors and other
   businesses outside the State of New York.


26. At all times relevant herein, Defendants conducted business in interstate commerce involving
   the purchase of food and restaurant supplies, and other essential supplies for its business. In
   addition, Defendants and Plaintiff utilized interstate internet systems such as Grub Hub to
   process customer orders and payments.




                                                   4
          Case 1:19-cv-11019-JPO Document 1 Filed 11/29/19 Page 5 of 10




27. At all times relevant herein, Defendants as a regular part of their business, made payment of
   taxes and other monies to agencies and entities outside the State of New York.


28. At all times relevant herein, Defendants as a regular part of their business, engaged in credit
   card transactions involving banks and other institutions outside the state of New York.


29. At all times relevant herein, Defendants transacted business with insurance companies, banks
   and similar lending institutions outside the State of New York.

30. At all times relevant herein, Defendants utilized the instrumentalities of interstate commerce
   such as the United States mail, internet electronic mail and telephone systems.


31. At all relevant times herein, Defendants failed to display federal and state minimum
   wage/overtime posters.


32. At all relevant times herein, Defendants failed to notify Plaintiff of his federal and state
   minimum wage and overtime rights and failed to inform Plaintiff that he could seek
   enforcement of such rights through the government enforcement agencies.

33. “Plaintiff” as used in this complaint refers to the named Plaintiff.


34. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
           FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. – (Overtime)
35. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 34
   above as if set forth fully and at length herein.


36. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the FLSA – 29 USC 201 et Seq.


                                                  5
          Case 1:19-cv-11019-JPO Document 1 Filed 11/29/19 Page 6 of 10




37. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendants, individually and/or jointly, constituted
   an enterprise(s) engaged in commerce within the meaning of the FLSA including 29 U.S.C.
   §§ 206, 207.


38. At all times relevant herein, Defendants, individually and/or jointly, transacted commerce
   and business in excess of $500,000.00 annually or had revenues in excess of $500,000.00
   annually.


39. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates of at least 1.5 times his regular rate of
   pay for each hour worked in excess of forty hours in a work week, in violation of 29 U.S.C. §
   207.

                               Relief Demanded
40. Due to Defendants' FLSA violations, plaintiff is entitled to recover from Defendants
   individually and/or jointly, his unpaid overtime compensation, maximum liquidated
   damages, attorney's fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                    AS AND FOR A SECOND CAUSE OF ACTION
     NYLL 650 et Seq. and 12 NYCRR 142-2.2 etc. (Unpaid Overtime + Min. wages)
41. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 39
   above as if set forth fully and at length herein.


42. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the
   regulations and wage orders thereunder including 12 NYCRR § 142, 146.


43. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates of at least 1.5 times his regular rate of



                                                  6
          Case 1:19-cv-11019-JPO Document 1 Filed 11/29/19 Page 7 of 10



   pay and 1.5 times the applicable New York minimum wage rate, for each hour worked in
   excess of forty hours in a work-week, in violation of the New York Minimum Wage Act and
   its implementing regulations and wage orders. N.Y. Lab. Law §§ 650 et seq., including 12
   NYCRR § 142-2.2; 12 NYCRR § 146-1.4.


44. At all times relevant herein, Defendants failed and willfully failed to pay Plaintiff at a rate
   that was at least equal to the applicable New York State minimum wage rate for each hour
   worked in a week in violation of the New York minimum Wage Act and its implementing
   regulations. N.Y. Lab. Law§§ 650 et seq.; 12 NYCRR § 142-2.1; 12 NYCRR § 146-1.2.


                               Relief Demanded
45. Due to defendants New York Labor Law violations, Plaintiff is entitled to recover from
   Defendants, his unpaid overtime compensation, prejudgment interest, maximum liquidated
   damages, reasonable attorneys' fees, and costs of the action, pursuant to N.Y. Labor L. §
   663(1) and the regulations thereunder.


                       AS AND FOR A THIRD CAUSE OF ACTION
                               NYLL § 190, 191, 193, 195 and 198
46. Plaintiff alleges and incorporates each and every allegation contained in paragraphs 1
   through 45 above with the same force and effect as if fully set forth at length herein.


47. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor law, §§ 190 et seq., including §§
   191, 193, 195 and 198 and the applicable regulations thereunder.

48. At all times relevant to this action, Defendants require Plaintiff to use his own vehicle to
   make deliveries as part of his employment with them and Defendant did not reimburse
   Plaintiff for the expenses of using his vehicle to work for Defendants – job-related expenses
   such as gasoline costs for which Plaintiff paid about $50 a week during his employment with
   Defendants. Defendants failure to reimburse Plaintiff for such expenses violated NYLL 193,
   12 NYCRR 142-2.10 and 12 NYCRR 146-2.7.



                                                  7
          Case 1:19-cv-11019-JPO Document 1 Filed 11/29/19 Page 8 of 10




49. Defendants, individually and/or jointly, violated and willfully violated NYLL §§ 190 et seq.,
   including §§ 191, 193 and 198, by failing to pay Plaintiff his unpaid non-overtime and
   overtime wages, minimum wages and wage deductions, Plaintiff was entitled to within the
   time required by NYLL §§ 191, 193 and 198.

50. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the notice(s) required by NYLL 195(1) – Plaintiff is therefore
   entitled to and seeks to recover in this action the maximum recovery for this violation, plus
   attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b), as well as an
   injunction directing defendants to comply with NYLL 195(1).

51. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the statement(s) required by NYLL 195(3) – Plaintiff is
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d), as
   well as an injunction directing Defendants to comply with NYLL 195(1).


                               Relief Demanded
52. Due to Defendants’ New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendants, individually and/or jointly,
   his entire unpaid wages, including his unpaid non-overtime and overtime wages, minimum
   wages, wage deductions, maximum liquidated damages, prejudgment interest, maximum
   recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable attorneys’ fees, and
   costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
57. Declare Defendants, individually and/or jointly, to be in violation of the Plaintiff’s rights
   under the Fair Labor Standards Act, Article 6 of the New York Labor Law, the New York
   Minimum Wage Act, and the Regulations thereunder;




                                                  8
          Case 1:19-cv-11019-JPO Document 1 Filed 11/29/19 Page 9 of 10



58. As to the First Cause of Action, award Plaintiff his unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorney's fees pursuant to 29
   USC § 216(b);


59. As to his Second Cause of Action, award Plaintiff his unpaid overtime wages, minimum
   wages, due under the New York Minimum Wage Act and the Regulations thereunder
   including 12 NYCRR §§ 142-2.2, 2.1, 12 NYCRR §§ 146-1.2, 1.4, together with maximum
   liquidated damages, prejudgment interest, costs and attorney's fees pursuant to NYLL § 663;


60. As to his Third Cause of Action, award Plaintiff all outstanding wages, including unpaid
   non-overtime and overtime wages, minimum wages, wage deductions, plus maximum
   liquidated damages, as well as maximum recovery for violations of NYLL 195(1) and NYLL
   195(3), reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190
   et seq. including § 198, and issue an injunction directing defendants to comply with NYLL
   195(1) and NYLL 195(3).


61. Award Plaintiff prejudgment interest on all monies due;


62. Award Plaintiff any relief requested or stated in the preceding paragraphs but which has not
    been requested in the WHEREFORE clause, in addition to the relief requested in the
    wherefore clause;


63. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       November 29, 2019

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan________________
By: Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue, Queens Village, NY 11427


                                                 9
        Case 1:19-cv-11019-JPO Document 1 Filed 11/29/19 Page 10 of 10



Tel: 718-740-1000 - Fax: 718-740-2000
E-mail: abdul@abdulhassan.com
ATTORNEY FOR THE PLAINTIFF




                                        10
